Citation Nr: 0609549	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-02 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite injury to the feet.

2.  Entitlement to an increased disability evaluation for 
left common peroneal nerve injury residuals, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  No clinical evidence of frostbite injury residuals to the 
feet is of record. 

2.  Left common peroneal nerve injury residuals are 
manifested by evidence of complete paralysis.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for frostbite 
residuals of the feet are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).   

2.  The criteria for an increased evaluation for left common 
peroneal nerve injury residuals, currently evaluated as 40 
percent disabling, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Frostbite Residuals, Feet

The veteran contends that he currently has cold weather 
injury (frostbite) residuals as a result of his time in 
extreme weather in Alaska in 1956.  Of record is a copy of a 
"Certificate of Survival of a night in the Alaskan 
wilderness," dated on February 25, 1956, bearing the 
veteran's name.  The veteran's credibility as to history of 
presence in Alaska in 1956 is not at issue.  The claim is not 
being denied on the basis of lack of evidence as to physical 
presence in Alaska in 1956.  

However, evidence of exposure to cold in and of itself is not 
proof that frostbite injury was in fact sustained.  Here, the 
service medical records, which include a separate medical 
examination report dated in December 1957, indicate no 
complaints of, or treatment for, frostbite or cold weather 
injury to the feet.  As of the separation examination, 
clinical evaluation was normal as to the musculoskeletal, 
vascular, and neurological systems, and the skin and feet.  
Moreover, no complaint is evidenced as to frostbite residuals 
until the veteran filed his service connection claim more 
than four decades after discharge.  As such, the record does 
not present evidence of in-service frostbite injury to the 
feet, whether based on service or post-service medical 
records, nor of continuity of pertinent symptomatology.  
38 C.F.R. § 3.303 (2005).          

The record also fails to show current manifestation of 
frostbite on the feet.  Present manifestation of a disease or 
disorder for which service connection is being sought is a 
basic requirement in every service connection claim.  
38 C.F.R. § 3.303.  The record, to date, presents the 
veteran's claim that he has frostbite residuals on his feet; 
also of record is a November 2002 statement from the 
veteran's prior counsel who said that the veteran's brother 
was an eyewitness to frostbite injury incurred by the veteran 
during an Arctic Survival Course.  However, there is no 
clinical evidence of treatment for frostbite residuals or a 
doctor's determination that the veteran has such a disability 
at the present time.  Such evidence is in the province of 
medical professionals, who, by virtue of appropriate 
training, education, and/or experience, is qualified to 
address it.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

Without clinical evidence of current disability due to 
frostbite injury to the feet, the Board must conclude that 
the preponderance of the evidence is against the claim.  It 
does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).     

II.  Left Common Peroneal Nerve Injury

In August 1995, the RO granted service connection for 
incomplete injury to the common peroneal nerve of the lower 
left extremity, secondary to service-connected left thigh 
gunshot wound residuals.  An initial disability rating of 30 
percent was assigned effective November 23, 1993, for the 
nerve injury.  Left thigh gunshot wound residuals include 
arthritis in the left knee (30 percent disabling effective 
November 15, 1993), left knee instability (10 percent 
disabling effective November 15, 1993), and scar on the left 
thigh (noncompensable effective August 24, 1992).  TDIU also 
is in effect, as of November 15, 1993.  In July 1999, the 
veteran filed a claim for a higher rating for the nerve 
injury residuals.  He has appealed the September 2002 rating 
decision that increased the nerve injury residuals rating to 
40 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Paralysis of the external popliteal nerve (common peroneal 
nerve) is assigned a 40 percent rating with evidence of 
complete paralysis, with foot drop and slight droop of first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes is 
lost, abduction is lost, adduction is weakened, and 
anesthesia covers the entire dorsum of foot and toes.  
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2005).  

The veteran has a left foot drop and anesthesia over the 
dorsum of the foot and the lateral aspect of the leg.  A VA 
examiner stated that the nerve injury may be partially 
responsible for some of the shooting, radiating pains from 
the lateral aspect of the knee.  See August 2000 VA 
"joints" medical examination report.  Paralysis of the left 
common peroneal nerve is considered "significant" as there 
is "decreased sensation over the cutaneous areas [that] are 
supplied by the common peroneal nerve."  Dorsiflexion of the 
left ankle apparently was significantly limited, as was 
eversion of the left foot.  Plantar flexion was at "3/5."   
See December 2000 VA "peripheral nerves" examination 
report.  See also September 2002 VA medical doctor's note 
concerning left peroneal nerve palsy.  Noted in the June 2003 
VA "joints" examination report is decreased sensation in 
the peroneal nerve distribution.  The veteran cannot flex or 
extend his toes; however, he does have passive extension of 
left ankle to neutral and plantar flexion of the foot to 
approximately 45 degrees (plantar flexion to 45 degrees is 
deemed normal - see Plate II, 38 C.F.R. § 4.71 (2005)).                   

Here, the maximum schedular rating of 40 percent already is 
in effect for left common peroneal nerve injury residuals.  
The Board also has considered other law and regulations, 
including other 38 C.F.R. Part 4 diagnostic criteria, such as 
those evaluating lower extremity disabilities (e.g., 
38 C.F.R. § 4.71a criteria governing limitation of motion of 
ankle/foot), but has not found other provisions upon which a 
higher schedular evaluation could be assigned.  Further, 
functional impairment due to the nerve injury, including 
extent of adverse impact on motion, is explicitly encompassed 
in the criteria on which the maximum 40 percent rating was 
assigned under Diagnostic Code 8521.  See 38 C.F.R. § 4.40 
(2005).  

Furthermore, under 38 C.F.R. § 4.68, the combined rating for 
a disability of an extremity cannot exceed the rating for 
amputation of the extremity at the elective level, if 
amputation were to be performed.  Here, the 40 percent rating 
for left common peroneal nerve injury residuals, the 30 
percent assigned for arthritis in the left knee, and the 10 
percent assigned for left knee instability yields a 60 
percent combined rating.  A maximum combined rating of 60 
percent is permitted whether the thigh is amputated from 
middle or lower thirds of the thigh, or amputation of the 
thigh, with defective stump, is recommended, or whether 
amputation of the leg is deemed not improvable by prosthesis 
controlled by natural knee action.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5160-5165 (2005). 

Based on the above, the Board concludes that a more favorable 
evaluation is not warranted for left common peroneal nerve 
injury residuals.  The benefit-of-reasonable doubt rule does 
not apply.  38 C.F.R. § 4.3 (2005).   

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In letters sent in February 2002 and April 2005, VA explained 
the basic elements of a service connection claim, including 
required evidence of present disability claimed, and 
explained that a higher rating for service-connected 
disability requires evidence of worsened disability.  They 
explained that, if he identifies the sources of evidence 
pertinent to the claim, then VA would assist him in obtaining 
those records.  He was told that the responsibility to 
substantiate the claim ultimately lies with him.  The 
Statement of the Case (SOC) and Supplemental SOCs (SSOCs) 
also discussed evidentiary requirements and explained why the 
claim remains denied.  As for the fourth element, the 2005 
letter explicitly asked the veteran to submit evidence in his 
possession that pertains to the claim, and the SSOCs cited 
38 C.F.R. § 3.159, from which the element is derived.

Even in 2005, after the issuance of the October 2004 SSOC, 
the veteran wrote that he has no other evidence to submit.  
He did not argue that VA failed to comply with Section 
5103(a) requirements, or that he has evidence needed for full 
and fair adjudication of the claim.  Thus, the Board does not 
find prejudicial error occurred as to the timing, or even the 
substantive content, of the notice.  See Mayfield v. 
Nicholson and Pelegrini v. Principi, supra. 

As to the frostbite injury service connection claim, there is 
no issue as to requisite "veteran" status.  The key missing 
evidence is that of manifestation of frostbite injury, and 
the veteran was given notice of this requirement, more than 
once. Without such evidence, service connection cannot be 
had, and thus, lack of a notice as to effective date or 
degree of disability due to frostbite cannot possibly 
prejudice the veteran at this time.  As the Board is denying 
a more favorable evaluation the common peroneal nerve injury, 
there is no issue as to possible prejudice on the issue of 
effective date of a rating.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  Despite inadequate notice on these elements, the 
Board finds no prejudice in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  The claims folder includes 
pertinent VA and private clinical records, including VA 
examination findings appropriate to the increased rating 
claim.  The veteran was given opportunity to give lay 
evidence in the form of hearing testimony.  Despite content-
complying notice, no additional, missing evidence 
substantiating the claim was supplied or identified.  Based 
on the foregoing, the Board concludes that VA has met its 
duty-to-assist obligations.     


ORDER

Service connection for residuals of frostbite injury to the 
feet is denied.

An increased disability evaluation for left common peroneal 
nerve injury residuals, currently evaluated as 40 percent 
disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


